Citation Nr: 1244387	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  05-16 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for a low back disability.

2.  Entitlement to a disability evaluation in excess of 30 percent for adjustment disorder with depressed mood.

3.  Entitlement to service connection for a gastrointestinal disability, claimed as secondary to service-connected disabilities.

4.  Entitlement to service connection for sexual dysfunction, claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Lincoln, Nebraska.  

In a July 2004 rating decision, the RO, inter alia, denied the Veteran a rating in excess of 40 percent for his low back disability.  In December 2004, while the appeal of his low back disability claim was pending, the Veteran filed additional claims of entitlement to service connection for an acquired psychiatric disorder, a gastrointestinal disability and sexual dysfunction.  In an April 2005 rating decision, the RO, in part, granted service connection for an adjustment disorder with depressed mood and assigned a 30 percent rating, and denied service connection for gastrointestinal disability and sexual dysfunction.  The Veteran subsequently perfected an appeal of the denials of service connection for a gastrointestinal disability and sexual dysfunction, as well as the disability rating assigned for his adjustment disorder.  In a July 2007 decision, the Board denied service connection for a gastrointestinal disability and sexual dysfunction, and denied the Veteran's increased rating claims for a low back disability and adjustment disorder with depressed mood.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court").  Thereafter, in a June 2009 Memorandum Decision, the Court vacated the July 2007 Board decision and remanded the case to the Board for further proceedings consistent with its memorandum.

In a December 2008 rating decision, the RO, inter alia, denied service connection for sexual dysfunction.  The Veteran then perfected a timely appeal of this issue.  In April 2010, pursuant to the Court's June 2009 Memorandum Decision, the Board remanded the matter for further development, specifically instructing the RO to provide the Veteran with appropriate notice pursuant to the Veterans Claims Assistance Act of 2000 ("VCAA"), provide him with appropriate examinations, and readjudicate the claims.  In April 2010, a VCAA letter was sent to the Veteran; in May 2010 he was afforded an examination and in June 2010, his claims were readjudicated in a Supplemental Statement of the Case ("SSOC").  


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's low back disability has been manifested by objective and/or subjective findings no greater than mild to moderate tightness of the lumbar muscle area; forward flexion of the thoracolumbar spine to 35 degrees; extension of the thoracolumbar spine to 20 degrees; lateral flexion of the thoracolumbar spine to 25 degrees bilaterally; lateral rotation of the thoracolumbar spine to 30 degrees; all range of motion movements with pain; additional limitation by pain with degree unknown; marked weakness and fatigability, but no incoordination.  

2.  Throughout the period on appeal, the Veteran's adjustment disorder with depressed mood has been manifested by symptoms no greater than depressed mood, anger and irritability, mildly-impaired concentration, and difficulty in establishing and maintaining effective work and social relationships.  

3.  The preponderance of the evidence of record is against finding that the Veteran's gastrointestinal disability is either the result of active duty service, or secondary to a service-connected disability.

4.  There is an approximate balance of positive and negative evidence regarding whether the Veteran's current sexual dysfunction secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  Throughout the period on appeal, the criteria for an evaluation in excess of 40 percent for a low back disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code 5243 (2012).

2.  Throughout the period on appeal, the criteria for an evaluation in excess of 30 percent for adjustment disorder with depressed mood have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9434 (2012).

3.  The Veteran's current gastrointestinal disorder was neither incurred in, nor aggravated by active duty service, and was neither caused, nor aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310(a) (2012). 

4.  Resolving all doubt in favor of the Veteran, sexual dysfunction is related to the Veteran's service-connected adjustment disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete 

application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

The United States Court of Appeals for the Federal Circuit ("Federal Circuit") has held that any error in a VCAA notice should be presumed prejudicial.  The claimant bears the burden of demonstrating such error.  VA then bears the burden of rebutting the presumption, by showing that the essential fairness of the adjudication has not been affected because, for example, actual knowledge by the claimant cured the notice defect, a reasonable person would have understood what was needed, or the benefits sought cannot be granted as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, although the Board notes that the Veteran was not provided with VCAA notice prior to the initial adjudication of his service connection claims, partial VCAA notice was provided by letters dated June 2004 and February 2005.  Most recently, the Veteran was provided full VCAA notice by means of a letter dated February 2011, which provided him with notice of the types of evidence, both lay and medical, that could be submitted in support of a claim.  The letter also afforded him appropriate notice per Dingess/Hartman, supra.  The Board further observes that his claims were readjudicated several times in Statements of the Case ("SOC") and SSOCs.   

In addition, both the Court and the Federal Circuit have held that VA can provide additional necessary notice subsequent to the initial agency of original jurisdiction adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that an SOC or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  Accordingly, and as the Veteran has pointed to no prejudice resulting from the timing of the VCAA notice, the Board finds any failure in the content or timing of the notice is not prejudicial.

With regard to the issues of increased disability ratings for his low back and adjustment disorder disabilities, by letters dated July 2004, February 2006, April 2010 and February 2011, the Veteran received notice of the information necessary to substantiate his claims for an increased rating for his low back disorder and his adjustment disorder, which indicated that he should provide evidence showing that the disability(ies) increased in severity.  The letters further provided notice of the types of evidence, both lay and medical, that could be submitted in support of a claim for an increased rating, and advised him of what VA would do to assist him in obtaining evidence.  A letter dated March 2006 afforded the Veteran appropriate notice per Dingess/Hartman, supra.

      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder 

contains the Veteran's service and post-service treatment records and several VA examination reports.   The claims file also contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.

Review of the VA examination reports show that the VA examiners reviewed the pertinent treatment reports of record, performed comprehensive examinations, including a review of diagnostic test results, elicited from the Veteran his history of complaints, injuries and symptomatology, and provided clinical findings detailing the results of the examinations.  Moreover, the examiner who performed the December 2011 examinations provided very thorough and well-reasoned explanations for his conclusions.  Accordingly, the Board concludes that the examination reports are adequate upon which to base decisions in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA. The appellant has been provided every opportunity to submit evidence and argument in support of his claims and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Federal Circuit held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. 

1.  Entitlement to a disability evaluation in excess of 40 percent for low back disability.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2012).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2012).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2012).

The evaluation of the same disability under various diagnoses, known as "pyramiding," is generally to be avoided.  38 C.F.R. § 4.14 (2012.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2012).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2012).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2012).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. § 4.40.  Furthermore, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Veteran's low back disorder has been evaluated at 40 percent under DC 5243, intervertebral disc syndrome.  

VA regulations provide a General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, disability is evaluated as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted. 

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.
With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

The notes for rating intervertebral disc syndrome under this regulation state as follows:  Note (1): an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  
38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (2) (2012); see also Plate V.  Id.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

The veteran is seeking an increase in the disability rating assigned his service-connected low back disability. He essentially contends that the symptomatology associated with this condition includes severe pain and severely limits his mobility.

During a July 2004 VA compensation and pension spine examination, forward flexion of the thoracolumbar spine was to 35 degrees; extension of the thoracolumbar spine was to 20 degrees; lateral flexion of the thoracolumbar spine was to 25 degrees bilaterally; lateral rotation of the thoracolumbar spine was to 30 degrees; all range of motion movements elicited pain; additional motion created additional limitation due to pain with the additional degree of limitation unknown; the examiner also noted marked weakness and fatigability, but no incoordination.  

In February 2006, the Veteran was afforded a peripheral nerves examination.  There was no objective evidence of thoracic spine ankylosis, no spasm, atrophy or guarding, but severe pain with motion, moderate tenderness and severe weakness.  An MRI showed evidence of possible prior disc surgery at L5-S1.  The examiner noted subjective complaints of daily pain, stiffness and weakness, as well as intermittent flare-ups with sitting, walking and standing.

In May 2010, the Veteran was afforded another VA peripheral nerves and spinal exam.  Forward flexion of the thoracolumbar spine was to 40 degrees; extension of the thoracolumbar spine was to 5 degrees; lateral flexion and rotation of thoracolumbar spine was to 5 degrees with severe difficulty and moderate pain; upon repetition, forward flexion of thoracolumbar spine increased to 20 degrees with moderate to severe pain, severe weakness and fatigue, but without incoordination.

VA Medical Center ("VAMC") treatment records dated through May 2012 reveal no evidence of an increase in the Veteran's low back disability.  During a March 2007 primary care clinical evaluation, the Veteran complained of pain in the bilateral lower legs, mostly at night, and not with ambulation; there were no complaints of back pain.  During an October 2011 clinical evaluation, his musculoskeletal examination revealed normal findings.  Later the same month, during an admission for complaints of chest and left arm pain, the physical evaluation demonstrated only general joint aches and pain, use of assistive devices for ambulation (cane) and prior back surgery.  There were no complaints from the Veteran of increased low back pain or disability.  

Based on a review of the evidence of record, the Board finds that the criteria for a disability evaluation in excess of 40 percent for the Veteran's low back disorder has not been met at any time during the current appeals period.  

In this regard, as discussed above, in order to warrant an increased disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, there would have to be objective findings of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Here, however, there is no evidence that the Veteran reported or actually underwent any incapacitating episodes of this duration.  Both private and VA outpatient treatment records fail to reveal even a single instance of physician-prescribed bed rest.

Moreover, as noted above, throughout the appeals period, there has been no evidence that the Veteran had objective evidence of unfavorable ankylosis of the entire thoracolumbar spine under the General Rating Formula for Diseases and Injuries of the Spine.  Rather, because he was not shown to have forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, it appears that the continuation of his current 40 percent disability rating was based on the Veteran's continuing complaints of pain, which also took into consideration the overall level of severity of his low back disability.  

The Board has also considered whether other diagnostic codes are applicable to the Veteran's low back disorder.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").

The remaining diagnostic codes under the General Rating Formula for Diseases and Injuries of the Spine are DC 5235 (vertebral fracture or dislocation); DC 5236 (sacroiliac injury and weakness); DC 5237 (lumbosacral or cervical strain); DC 5238 (spinal stenosis); DC 5239 (spondylolisthesis or segmental instability); DC 5240 (ankylosing spondylitis); DC 5241 (spinal fusion); and DC 5242 (degenerative arthritis of the spine).  The claims folder reveals that the Veteran has not been diagnosed with any of the disorders covered by diagnostic codes 5235 through 5241.  The only other diagnostic code applicable to the Veteran's low back disorder is DC 5242.  However, under diagnostic code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint(s) involved.  See 38 C.F.R. § 4.71a.  Only when the limitation of motion is non-compensable under such diagnostic code(s) does DC 5003 provide for a disability rating of 10 percent.  In this case, because the Veteran's current evaluation for his low back disorder exceeds the 10 percent available under DC 5003, an increased evaluation under DC 5242 for degenerative arthritis of the spine is not applicable.

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca, the Board has considered the Veteran's continuous reports of chronic low back pain.  See DeLuca v. Brown, supra.  However, review of the most recent VA examination report shows that the examiner, after having considered the Veteran's contentions of flare-ups of low back pain, noted that, although there were subjective complaints of weakened movement and excess fatigability, upon repetitive motion, there was no evidence of reduced range of motion (extension of the thoracolumbar spine actually increased), lack of endurance or incoordination. 
The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's service-connected low back disorder is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The Veteran's disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by his disability.  Higher ratings are available for greater levels of disability and increased symptoms.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for an increased disability evaluation for his low back disability.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is not for application, as the Veteran's symptomatology during the course of this appeal has not been shown to be of greater severity than the currently-assigned rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).
  
2.  Entitlement to a disability evaluation in excess of 30 percent for adjustment disorder with depressed mood.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's service-connected adjustment disorder with depression has been evaluated under DC 9434.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2012).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

The criteria for the current 30 percent rating requires:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.


The criteria for a 100 percent rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9434 (2012).

The Board must consider the Global Assessment of Functioning ("GAF") scores that have been reported.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning, but generally functioning pretty well, and have some meaningful relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV, for rating purposes).

As noted above, in order to obtain the next highest available rating of 50 percent under DC 9434, the record must include evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  While the Veteran has demonstrated objective evidence of depression and difficulty in establishing effective work and social relationships, he had not demonstrated a majority of the symptoms necessary for the higher disability rating under DC 9434.  

First, the record is negative for any irregularity of speech and communication.  In March and August 2005, the Veteran was afforded VA mental health compensation and pension examinations.  To the contrary, the March and August 2005 VA examiners noted that no impairment of communication or thought process was present.  The Veteran's speech was reported to be spontaneous, clear and at a normal rate and rhythm.  Specifically, during the August 2005 examination, he denied panic attacks, rituals, or obsessions that interfere with functioning.  Although the medical record reflect some complaints of panic in the remote past, this symptom largely subsided after the prescription of various psychotropic medications.  

The March and August 2005 VA examination reports are also negative for difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; or impaired abstract thinking.  Throughout the course of the appeal, the Veteran's thinking has routinely been found to be logical, goal oriented, and without evidence of a formal thought disorder.  Both long and short term memory, as well as insight and judgment, have been reported to be intact.  Although the Veteran reported some minor concentration problems during the most recent VA mental health evaluation, he has been able to demonstrate competent management of his household finances, personal hygiene and other activities of daily living.  He has also regularly denied visual or auditory hallucinations, and has not exhibited any delusional behavior.  The March 2005 VA examiner specifically noted that the Veteran was not a danger to others and that his psychiatric difficulties had only a "mild" impact on social functioning. 

In addition, during the May 2010 VA mental health examination, although the Veteran reported difficulties in getting along with others (and previously reported a remote history of domestic violence, which ended his previous marriages), he has not reported similar difficulty in his current marriage.  Rather, that relationship has been described as stable, with no assaultiveness or impulse control problems.  In addition, although he reported anger and difficulties in getting along with others, as well as dysphoric mood and mildly-impaired concentration, there was no evidence of suicidal or homicidal ideations.  His general appearance was clean and appropriately-dressed, his speech was clear and coherent, his affect was appropriate, and his attitude towards the VA examiner was cooperative, friendly, relaxed and attentive.  He was fully intact to person, time and place, and his thought process and content were unremarkable.  There was also no evidence of delusions or hallucinations.  

Finally, the veteran's GAF score has consistently been reported as at least 60; during the most recent VA examination in May 2010, it was 61, which as has been described in the law and regulation section above as indicative only of mild symptoms. 

Moreover, VA outpatient treatment records show that, during an October 2011 psychiatric clinical evaluation during a routine screening examination, the Veteran was not found to have suicidal or homicidal ideations, but instead had appropriate thoughts and mood, appropriate emotional response, logical and clear thought process and accreditation of perception of self and environment.      

Based on a review of the complete evidence of record, including the VA examination reports and VA outpatient treatment records, the Board concludes that, for the entirety of the period on appeal, the Veteran's adjustment disorder with depression more closely approximated the criteria for the current 30 percent rating.  As discussed above, his disability has been manifested by no more than depressed mood, anger and irritability, mildly-impaired concentration, and difficulty in establishing and maintaining effective work and social relationships.  Moreover, his assessed GAF scores averaged no less than 60, which represents some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning, but generally functioning pretty well, and have some meaningful relationships.  See 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV, for rating purposes).

The Board further finds that the criteria for a higher disability rating of 50 percent has not been met for this period, because, while the Veteran displayed occupational and social impairment and difficulty in establishing and maintaining effective work and social relationships, his examination records are completely void of evidence of circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; and impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).

In this regard, the Board recognizes that the Veteran is competent to report symptomatology; however, the Board ultimately places more probative weight on the clinical findings and impressions noted by competent health care specialists following their examinations.  

Furthermore, the Board has also considered the criteria for a 70 percent and a 100 percent disability rating, and concludes that based on the more credible medical evidence of record, the Veteran did not have the required deficiencies for either of these ratings during this period.  In essence, it is not shown that his disorder was manifested by obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. While the Board notes that the Veteran has consistently reported difficulties with forging and maintaining new relationships, he is clearly not unable to do so.  

For these reasons, the Board finds that the greater weight of the evidence is against finding that the manifestations of his adjustment disorder with depression more closely approximate the criteria for the current 30 percent rating.  

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, at no time during the course of this appeal has the Veteran's disability been shown to cause marked interference with employment beyond that contemplated by the Schedule for Rating Disabilities, as discussed above; has not necessitated frequent periods of hospitalization; and has not otherwise rendered impractical the application of the regular schedular standards utilized to evaluate the severity of the disability.  

Given that VA examiner's findings, the fact that the Veteran has reported that he has worked for the same company for many years and has no desire to work elsewhere, the Board finds the Veteran's own report as to the impact of his disability on his employment to not be credible.  Consequently, the Board places far more weight on the detailed clinical findings of VA examiners discussed above.  A comparison between the level of severity and symptomatology as shown by those examinations with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, the Board finds that the requirements for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a disability rating for adjustment disorder with depression in excess of 30 percent.  The benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990),; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

3.  Entitlement to service connection for a gastrointestinal disability, claimed as secondary to service-connected disabilities.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Review of the Veteran's service treatment records is negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's gastrointestinal system.  In addition, as the Veteran has not claimed that he has a gastrointestinal disability as a direct result of active military service, the Board's analysis will be limited to the issue of entitlement to service connection on a secondary basis.

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2012).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service-connected disability.  Id.; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board observes that the provisions of 38 C.F.R. § 3.310 were amended, effective October 20, 2006, during the pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected disability is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been the VA's practice, and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason, and as the Veteran's claim was pending before the regulatory change was made, the Board will consider his claim under the prior version of 38 C.F.R. § 3.310 as it is more favorable to the Veteran.

Review of VAMC treatment records shows that the Veteran has been diagnosed with irritable bowel syndrome ("IBS") and enterogastric reflux disease.  During an August 2005 VA compensation and pension examination, the examiner concluded that it was less likely than not that his gastrointestinal issues were related to his service-connected psychiatric condition (which was the Veteran's initial claim).  The examiner concluded that exacerbation in the Veteran's gastrointestinal symptomatology did not necessarily coincide with episodes of increased emotional distress, and that the available medical literature failed to demonstrate any correlation between adjustment disorders and gastrointestinal symptomatology.

During the Veteran's May 2010 VA examination, he was diagnosed with chronic diarrhea, which the examiner added was a likely component of IBS.  However, the examiner concluded that the disorder "does not appear to be" caused or aggravated by any of his service-connected disabilities.  In arriving at this conclusion, the examiner reasoned that the Veteran reported that his diarrhea worsened only when his diet was changed, such as when he ate sausage.  However, he also specifically noted that the Veteran reported that there were times when the condition would worsen on its own without any provocating factors. 

In December 2011, the Veteran was afforded a third VA examination.  At that time, the VA examiner diagnosed the Veteran only as having chronic diarrhea, which, after speaking at length with the Veteran, he found to be secondary to a non-service-connected cholecystectomy that took place in 2004.  In this regard, he noted that he had reviewed all of the medications the Veteran was using, both for his service-connected and non-service-connected disabilities, and found that no medication associated with any of his service-connected disabilities caused or aggravated the disorder.  The Board further notes that, despite the Veteran's appeal of this issue, the examination report indicates that the Veteran agreed with the examiner's reasoning and said that he did not even understand the reason for the examination, as "he stated he was not pursuing [service connection for] any [gastrointestinal] issues."
Based on a review of the pertinent evidence of record, including the Veteran's personal statements, the Board concludes that the competent and probative evidence is against the Veteran's claim of entitlement to service connection for a gastrointestinal disability, to include as secondary to any service-connected disability.  In this regard, three competent VA examiners, having reviewed the evidence of record, concluded that the Veteran's stomach condition had neither been caused, nor aggravated by any of his service-connected disabilities.  Moreover, as discussed above, the Veteran himself reported during the most recent VA examination that he was not pursuing service connection for a gastrointestinal disability, and instead indicated to the examiner that the condition only started after his non-service-connected cholecystectomy.  

Accordingly, the Board concludes that the competent and probative evidence of record fails to support a claim of entitlement to service connection for a gastrointestinal, to include as secondary to any other service-connected disability.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

4.  Entitlement to service connection for sexual dysfunction, claimed as secondary to service-connected disabilities.

Review of the Veteran's service treatment records is negative for any diagnosis, complaint, or abnormal finding sexual dysfunction during service.  In addition, as the Veteran has not claimed that he has a sexual dysfunction as a direct result of active military service, the Board's analysis will be limited to the issue of entitlement to service connection on a secondary basis.

During the Veteran's August 2005 VA mental disorders examination, he reported that he had had a six-year history of erectile dysfunction.  The examiner, however, concluded that there was no relationship between his sexual dysfunction and his service-connected mood disorder.  

In May 2010, the Veteran was afforded a VA mental disorders examination, where it was noted that he was being treated with the antidepressant medication, venlafaxine.  While the VA examiner diagnosed the Veteran with adjustment disorder with depressed mood, he did not provide an opinion regarding the cause of the reported erectile dysfunction.  The Veteran was also afforded a genitourinary examination, at which time, he again reported a long-standing history of erectile dysfunction; the examiner diagnosed the Veteran with erectile dysfunction of unknown etiology.  In this regard, although he noted that the Veteran took a host of medications, and specifically added that "any, all, or some of these[] can easily cause erectile dysfunction," he opined that it would be medically impossible to determine which of his medications was most culpable.    

In December 2011, the Veteran was afforded a third VA examination for his service connection claim.  Like the previous examiner, the VA clinician found that the Veteran had suffered from erectile dysfunction since 2001, but concluded that the exact cause of the disorder was unknown and impossible to determine because of his many medical conditions and medications.  Nonetheless, the examiner noted that he had only reviewed the side effects of the medications the Veteran used to treat his service-connected disabilities and had not reviewed the side effects of any of the medications the Veteran took for his non-service-connected disabilities.  In this regard, the Board observes that, in discussing the venlafaxine that the Veteran uses to treat his adjustment disorder with depressed mood, the examiner specifically noted that the medication has a 2-19 percent adverse reaction for orgasm and ejaculation dysfunction, and that impotence/erectile dysfunction is noted in 4-6 percent of users.  

In this regard, the Board notes that it is not bound to accept any opinion from a VA examiner, private physician, or other source concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Moreover, as previously discussed, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  In this case, regardless of the fact that two of the VA examiners concluded that they could not provide an opinion as to the cause of the Veteran's sexual dysfunction without resorting to speculation, as noted above, the most recent examiner specifically found that a percentage of venlafaxine users experience erectile dysfunction.  Therefore, and based a review of the pertinent evidence of record, the Board concludes that there is at least an approximate balance of positive and negative evidence regarding whether the Veteran's sexual dysfunction, diagnosed as erectile dysfunction, is the result of a service-connected disability.


ORDER
Entitlement to a disability evaluation in excess of 40 percent for low back disability is denied.

Entitlement to a disability evaluation in excess of 30 percent for adjustment disorder with depressed mood is denied.

Entitlement to service connection for a gastrointestinal disability, claimed as secondary to service-connected disabilities, is denied.

Entitlement to service connection for sexual dysfunction, claimed as secondary to service-connected disabilities, is granted.   



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


